DETAILED ACTION

Response to Amendment
The Amendment filed 12/29/2021 has been entered. Claims 1-5 remain pending in the application.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Regarding claims 2-3 and 5, line 2, line 3 and line 2, respectively, “the steel plate” should be “the circular steel plate” in order to keep term consistent with claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a plurality of tiny hard alloy tips” in claim 1 is a relative term which renders the claim indefinite. The term “tiny” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide any additional information on the scale of what is considered as “tiny”.
Claim 1 recites the limitation "the thickness of which ranges" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Currently applicant is limiting the steel plate only to have one thickness, which appears to be unintentional. Examiner suggest to claim “a thickness of which range” to overcome the rejection. 
Regarding claim 1, line 7, it is unclear if “along an outer edge” is a new other edge or part of “an outer edge” in line 6.
Claim 2 recites the limitation "the depth" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Currently applicant is limiting the tip pocket only to have one depth, which appears to be unintentional. Examiner suggest to claim “a depth” to overcome the rejection. 
Regarding claim 4 “a plurality of tiny tips are made of hard alloy, the range of dimension is from 1mm to 5mm” is indefinite. First, it is unclear if “a plurality of tiny tips” is part of “a plurality of hard alloy tips” in claim 1 or additional tips. If “a plurality of tiny tips” are part of the hard alloy tips of claim 1, how does claiming they are mad of hard alloy further limit the claim. Second, it is also unclear what “the range of dimension” is referring to? Is it the length, width or height? 
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asada (US 20070095190 A1).
Regarding claim 1, Asada teaches a hard alloy (paragraph 0004) tipped circular saw blade (see Figure 1), comprising 
a circular steel plate (4, paragraph 0004), the thickness of which ranges from 0.5 to 2.5mm (T3 about 1.6 mm, paragraph 0025) and outer diameter of which ranges from 50 to 400mm (about 185 mm, paragraph 0025); 
a plurality of expansion slots (8) arranged along an outer edge of the circular steel plate (see Figure 1); and 
a plurality of tiny hard alloy tips (10) arranged in ordered array along an outer edge of the circular steel plate (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Asada (US 20070095190 A1).
Regarding claim 2, Asada further teaches a plurality of U-shape grooves are formed in the outer edge of the steel plate to serve as tip pockets (near the bottom of 7), the depth of the tip pockets ranges of a unknown value (See Figure 1), the plurality of hard alloy tips are embedded into the tip pockets and brazed onto the steel plate through brazing solder (paragraph 0025). 
Asada fails to teach the depth is from 0.5 to 3.0mm.
Furthermore, with respect to the specific size of the depth being in the range of 0.5-3.0mm, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify Asada’s blade assembly to have the specific depth set forth in the claim to archived the desired sturdiness of the tip on the saw blade by the end user.
Regarding claim 4, Asada further teaches a plurality of tiny tips are made of hard alloy (paragraph 0004 of Asada) and unknown value of range of dimension.

Furthermore, with respect to the specific size of the range of dimension being in the range of 1-5mm, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify Asada’s blade assembly to have the specific range set forth in the claim to archived the end user’s desired kerf size.
Regarding claim 5, Asada teaches the length of the plurality of tiny hard alloy tips extended from the outer edge of the steel plate of a unknown value (see Figure 1).
Asada fails to teach ranges from 0.5mm to 3.0mm.
Furthermore, with respect to the specific size of the extended range being in the range of 0.5-3.0mm, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify Asada’s blade assembly to have the specific range set forth in the claim to archived the end user’s desired kerf size.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asada (US 20070095190 A1) in view of Nishio (US 20180071846 A1).
Regarding claim 3, Asada further teaches a bottom of each of the plurality of hard alloy tips is arc-shaped (See Figure 1).

Nishio teaches brazing and resistance-welding are known for the common purpose in the art of fixing a tip to a blade (paragraph 0054).
Examiner notes that replacing the technique of fixing from brazing of Asada into resistance-welding of Nishio is considered obvious under KSR Rational B. Asada differs from the claimed device due to Asada’s tip is brazed on, whereas Nishio teaches resistance-welded tip. Both Asada and Nishio teach a technique of fixing a tip on a blade. As taught by Nishio, brazing and resistance-welding are known for the common purpose in the art of fixing a tip to a blade (paragraph 0054 of Nishio). Such modification will achieve the predictable result of providing securing the cap of the handle, since both technique of Asada and Nishio are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the brazed tip, as taught by Asada into the resistance-welded tip, as taught by Nisho for the purpose of providing a fixed of the tip.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/15/20211


/EVAN H MACFARLANE/Examiner, Art Unit 3724